Citation Nr: 1752553	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-24 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.  


REPRESENTATION

Veteran represented by:	The American Legion 


ATTORNEY FOR THE BOARD

K. Anderson, Counsel




INTRODUCTION


The Veteran had active military service from September 1985 to December 1988.  

This claim comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).  

The Veteran cancelled her previous Board hearing request.  As such, the request is deemed withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran does not have PTSD.    

2.  The Veteran has a personality disorder.  

3.  The Veteran's other psychiatric disabilities, to include depression, an adjustment disorder, and bipolar disorder, were not manifested in service and are not otherwise etiologically related to service.   


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, personality disorder, bipolar disorder, an adjustment disorder, and depression, have not been met.  38 U.S.C. § 1131, 5103 (a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder.  Specifically, she believes that her current psychiatric disability manifested in service and has continued ever since.  After a careful and thorough review of the evidence of record, the Board finds that service connection is not warranted.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a) (2017).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Depressive disorder, personality disorder, are not "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303 (b) and 3.309(a) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In November 2015, the Veteran was afforded a VA examination regarding her service connection claim for PTSD and other acquired psychiatric disabilities.  At the time of this examination, the Veteran was diagnosed with an unspecified personality disorder.  According the examiner, this diagnosis applies to presentations in which symptoms characteristic of a personality disorder that cause clinically significant distress or impairment in social, occupational, or other important areas of functioning predominate but do not meet the full criteria for any of the disorders in the personality disorder diagnostic class.  The Veteran's behavior, as depicted in the medical record, service personnel records, and during the examination, is characterized by cluster B personality disorder traits.  The Veteran was also diagnosed with adjustment disorder with depressed mood.  The examiner explained that the adjustment disorder diagnosis describes the symptomatology resulting from the Veteran's personality disorder.  

After the conclusion of the examination, the VA psychologist opined that the Veteran's mental condition, diagnosed as unspecified personality disorder, claimed also as "anxiety (also claimed as depression) or any other mental condition" is less likely as not incurred in or caused by the mental symptoms during service.  Rather, the examiner stated that it is most likely that the mental symptoms during service were a manifestation of the personality disorder.  The examiner further noted that the opinion provided was based upon the veteran's military records, review of her claims file, treatment records, clinical evaluation, review of recent research, and DSM-5 diagnostic criteria.  The Veteran's reported endorsed symptoms meet DSM-5 diagnostic criteria for unspecified personality disorder, with the resulting psychological stressors contributing to the Veteran's report of depressive symptoms.  The examiner is in agreement with previous mental health examiners, that the Veteran's depressive symptoms do not appear to be related to her service.  As such, the examiner found it less likely than not that the Veteran's mental disorders are directly related to her military service or were aggravated by such service.  Personality disorders describe an enduring pattern of inner experience and behavior that deviates markedly from the expectations of the individual's culture, in the area of cognition, affectivity (i.e. the range, intensity, lability, and appropriateness of emotional response), interpersonal functioning, and impulse control.  The Veteran's enduring pattern of behavior is inflexible and pervasive across a broad range of personal and social situations, and leads to clinically significant distress and impairment in social, occupational functioning.  The pattern is stable and of long duration, and its onset can be traced back at least to adolescence or early adulthood.  The Veteran's history, as documented in the service medical records, is replete with such elements, making it less likely as not that any current symptoms of "anxiety, depression, or any mental condition," were incurred in service.   

Prior to the examination in November 2015, the Veteran had several other VA examinations regarding her mental health.  In June 2007 a contract examination diagnosed the Veteran with adjustment disorder with depressed mood and major depressive disorder, moderate, in partial remission.  The examiner indicated that her adjustment disorder was related to her current marital relationship and the major depressive disorder was resolving.  

A VA examination in November 2010 diagnosed the Veteran with major depressive disorder recurrent, and that there was a not sufficient criterion to meet a diagnosis of PTSD.  The examiner noted that in reviewing the Veteran's history there was sufficient evidence to warrant a diagnosis of personality disorder, not otherwise specified with cluster B personality traits.  The examiner stated that this was the Veteran's primary pathology and this has contributed to the bulk of her social and occupational difficulties.  The personality disorder does not appear to have been an aggravation of a pre-existing condition but rather normal progression of it.  It was also noted that her diagnosis of major depressive disorder is intimately linked to the personality disorder.  The examiner also opined that the Veteran's depression was less likely than not directly related to or aggravated by her military service. 

A review of the Veteran's service treatment records shows that her entrance examination and Report of Medical History were silent for a pre-existing medical condition.  In January 1988, the Veteran was examined by a physician who gave an impression of mild to moderate anxiety depressive reaction.  In April 1988 the Veteran was hospitalized for six days and discharged with diagnoses of adjustment disorder with depressed mood and work inhibition that improved with treatment as well as mixed personality traits with borderline dependent features.  In November 1988, the Veteran was seen for a psychiatric examination and she was diagnosed with mixed personality disorder with narcissistic, histrionic, borderline dependent traits.  The examining physician noted that when the Veteran does not get what she wants, she manifests dangerous, self-injurious behavior" and there was a notation that she may be malingering.  In December 1988, the Veteran separated from the military due to a personality disorder.  

A review of the Veteran's post service treatment records show that she was seen for complaints of depression in February 2003 at the VA Central Texas.  In December 2003, the Veteran was diagnosed with major depressive disorder in an emergency department.  In September 2009, the Veteran had an initial mental health screening, wherein it was reported that she had a history of PTSD as a child.  However, after interviewing and examining the Veteran, the diagnosis was rule out adjustment disorder and rule out bipolar disorder.  The PTSD screening was negative.  

In November 2009, the Veteran was treated at the VA Dallas for a mental health triage and had a diagnosis of recent major depressive disorder mild.  In December 2009, the Veteran's diagnosis was modified to depression, not otherwise specified.  In March 2010, the Veteran was diagnosed with major depression, bipolar disorder, manic with psychosis.  Subsequent mental health treatment notes from 2010 to 2012 give varying diagnoses of bipolar disorder.  

From May 2015 to until September 2015, the Veteran was seen several times for mental illness and carried a diagnosis of bipolar disorder, a history of adjustment disorder with anxious features.  

The Veteran contends that she had an emotionally abusive relationship that occurred in service that resulted in her first suicide attempt and chronic psychological illness.  She also reports that she was harassed by her peers for the matter in which she was promoted.  The Board does not dispute the Veteran's contentions that she was in a bad relationship or that she did not get along with her command or her fellow officers because that is well documented in the Veteran's service personnel and treatment records.  The Board also acknowledges that the Veteran was diagnosed in service with a psychiatric disability of situation adjustment disorder and mixed personality disorder.  The Veteran's diagnosis of personality disorder has been continued continuously in some manner since service discharge.  Unfortunately, personality disorder is not a condition which can be service connected.  Personality disorders are considered congenital or developmental defects and are therefore not considered "diseases or injuries" under the applicable legislation.  38 C.F.R. § 4.9 (2017).  As such, personality disorders do not constitute a disability for VA compensation purposes.  38 C.F.R. §§ 3.303, 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In addition, the Board finds no evidence of additional disability due to in-service aggravation of the personality disorder by superimposed disease or injury during the Veteran's period of active duty.  Accordingly, service connection for a personality disorder is not warranted.

In regards to the Veteran's contentions that she should be service connected for a chronic adjustment disorder, the Boards notes that the evidence of record does not separate the Veteran's adjustment disorder from her personality disorder.  The examiner in November 2015 specifically noted that the adjustment disorder diagnosis describes the symptomatology resulting from the Veteran's personality disorder.  The same examiner also stated that it less likely than not that the Veteran's mental disorders were directly related to her military service or were aggravated by such service.  In November 2010, the examiner noted that the Veteran's adjustment disorder was related to her current marital relationship and the major depressive disorder was resolving.  As such, the Board does not find that service connection or a chronic adjustment disorder is warranted.  

In regards to the Veteran's claim of PTSD, the Board finds that service connection is not warranted as the Veteran does not have PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (conforming to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th or 5th ed.)) (DSM-IV or DSM-V); a link established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  

According to 38 C.F.R. § 4.125 (a), service connection for PTSD is warranted only when there is a diagnosis of PTSD which conforms to diagnostic criteria under the DSM.  Without evidence of such diagnosis, the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  No further discussion of the two remaining elements of PTSD is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App 49 (1990).

In regards to the Veteran's diagnosis of depression or major depressive disorder, this has not been shown to be related to service.  The examiner in November 2015 noted agreement with previous mental health examiners that the Veteran's depressive symptoms do not appear to be related to her service.  As such, the examiner found it less likely than not that the Veteran's mental disorders were directly related to her military service or were aggravated by such service.  A VA examiner in November 2010 opined that the Veteran's depression was less likely than not directly related to or aggravated by her military service.  In June 2007, the examiner indicated that her adjustment disorder was related to her current marital relationship and the major depressive disorder was resolving.  

In conclusion, the Veteran's personality disorder with adjustment disorder is not a condition which can be service connected.  The Veteran has not been diagnosed with PTSD.  In regards to any other acquired psychiatric diagnoses the Veteran may carry, they have not been shown to be related to her active military service.  As such, the Board finds that based on the evidence of record, there is no evidence that supports a grant of service connection for an acquired psychiatric disorder to include, personality disorder, bipolar disorder, adjustment disorder, depression (major depressive disorder), and PTSD.  The preponderance of the evidence is against the Veteran's claims, and the benefit of the doubt rule is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate her claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was asked to submit any evidence in her possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2017). 

The Veteran was provided VA examinations in November 2015, November 2010 and June 2007, which are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for an acquired psychiatric disability other than PTSD is denied.  



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


